Citation Nr: 0833056	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-16 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $21,644.47 was properly created.


REPRESENTATION

Veteran represented by:	Donald Hill, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran retired from service in March 1993 after serving 
more than 20 years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 administrative decision 
of the RO Committee on Waivers and Compromises (Committee) in 
Muskogee, Oklahoma, which found that an overpayment in the 
calculated amount of $21,644.47 had been created.  The 
veteran subsequently perfected an appeal as to the validity 
of the debt.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans Appeals, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, DC.  The veteran and his representative 
failed to appear for that hearing.  The representative 
submitted a January 2007 set of arguments and evidence 
instead.  The veteran's representative moved to reschedule 
the hearing, on the grounds that the veteran had been unable 
to travel from his home in the Philippines for the hearing.  
The representative requested a videoconference hearing 
instead of an in-person hearing.  In August 2007, the Board 
granted the representative's motion for a videoconference 
hearing.

The Board notes that, although the RO with jurisdiction is in 
Muskogee, Oklahoma, the veteran's domicile continues to be in 
the Philippines.  As a result, on remand, the claims file 
should be sent to the RO in Manila, the Republic of the 
Philippines, for the videoconference hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the Manila RO, and 
notify him of the scheduled hearing at the 
latest address of record.  This hearing is 
to be scheduled in accordance with 
applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


